PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                   ______

                     No. 10-3539
                       ______

              DR. KAREN MALLEUS,

                               Appellant

                          v.

   DR. JOHN J. GEORGE, in his individual capacity;
  DR. JILL M. HACKMAN, in her individual capacity;
 DR. JEFFREY A. CONRAD, in his individual capacity;
    INTELLIGENCER JOURNAL/LANCASTER,
               New Era Editor DOE;
          SUNDAY NEWS EDITOR DOE;
         LANCASTER NEWSPAPERS, INC.;
                CINDY STAUFFER
                     ______

    On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
                (D.C. No. 5-10-cv-01357)
      District Judge: Honorable Juan R. Sánchez
                        ______

               Argued April 15, 2011
Before: FISHER, JORDAN and COWEN, Circuit Judges.
                   (Filed: May 26, 2011)

Andrea C. Farney
Sharon R. Lopez (Argued)
Triquetra Law
35 East Orange Street, Suite 301
Lancaster, PA 17602
      Counsel for Appellant

Paul J. Cianci (Argued)
Michael I. Levin
Levin Legal Group
1800 Byberry Road
1301 Masons Mill Business Park
Huntingdon Valley, PA 19006
       Counsel for Appellees, Dr. John J. George
       and Dr. Jill M. Hackman

Leonard G. Brown (Argued)
Clymer, Musser, Brown & Conrad
408 West Chestnut Street
Lancaster, PA 17603
      Counsel for Appellee,
      Dr. Jeffrey A. Conrad
                          ______

                OPINION OF THE COURT
                        ______




                             2
FISHER, Circuit Judge.

        Appellant Dr. Karen Malleus appeals the final order of
the United States District Court for the Eastern District of
Pennsylvania granting John J. George, Jill M. Hackman, and
Jeffrey A. Conrad’s motion to dismiss Malleus’s 42 U.S.C.
§ 1983 claim that they violated her Fourteenth Amendment
privacy rights. For the reasons discussed below, we will
affirm.

                              I.

      Malleus was a school board member for the Warwick
School District. George and Hackman were also members of
the school board. Conrad was the head of the Warwick
Republican Party, and later a candidate for the school board.

       In 2006, a student within the Warwick School District
(“Reporting Student”) reported that she had seen a teacher
(“Teacher”) hugging a minor student (“Minor Student”).
Immediately after witnessing the incident, the Reporting
Student told her substitute teacher about it. That evening the
Reporting Student explained to her parents what she had seen.
They then had her call her great-aunt, Malleus. Over the next
few days, the Reporting Student and her parents met with
various school administrators. The school and school district
subsequently conducted an investigation into the Reporting
Student’s claim.

       During the subsequent investigation Malleus shared
credibility concerns about the Reporting Student,
volunteering advice to various administrators that they should


                              3
have more evidence before disciplining the Teacher based on
the account given by the Reporting Student. She raised these
concerns with other members of the school board, the
school’s administration, and the school’s faculty. Malleus did
so because the allegations against the Teacher were serious,
and she questioned the accuracy of those allegations. The
investigation into the incident ended when the Teacher and
the Minor Student denied the allegations. The Teacher
received a warning that the allegations were serious and that,
had they been true, the Teacher would have been terminated.

      In 2008, a police officer encountered the Minor
Student and the Teacher engaging in sexual activity. The
Teacher was arrested. Subsequently, the school board
conducted its own investigation into the 2006 incident.

       Malleus agreed to cooperate with the investigation
because the attorney conducting the investigation told her that
the report would remain confidential, and the school board
expressed that the report would be confidential. In an
interview, she repeated her opinion that the Reporting Student
has a vivid imagination and a history of exaggerating her
conclusions about others’ conduct.

      The final report detailed Malleus’s interjection into the
2006 investigation. Malleus viewed the report as unfair, and
she was upset with its conclusions; however, she believed it
would remain confidential.

      In the run up to the 2008 school board election, George
and Hackman leaked a copy of the report to Conrad, who
subsequently provided it to the press. Local papers released

                              4
articles based on the report. Malleus alleges that these
articles caused reputational harm, family problems, loss of
emotional peace of mind, and loss of income.

        Malleus filed a § 1983 claim against George,
Hackman, and Conrad for violating her right to privacy. She
claimed to have had a constitutionally protected expectation
of privacy in the report under the Fourteenth Amendment
because she had revealed her opinion about her grand-niece
for a limited purpose and with the expectation that it would be
kept secret. The District Court dismissed the complaint under
Fed. R. Civ. P. 12(b)(6), ruling it failed to state a claim
because the Fourteenth Amendment does not protect that type
of communication.

       Malleus filed a timely notice of appeal.

                              II.

      The District Court had jurisdiction under 28 U.S.C.
§ 1331. We have jurisdiction under 28 U.S.C. § 1291.

       Malleus argues that the District Court erred in
dismissing her § 1983 claim. The District Court held that
Malleus failed to plead that a right secured by the
Constitution had been violated. See Barna v. City of Perth
Amboy, 42 F.3d 809, 815 (3d Cir. 1994). Malleus argues that
her Fourteenth Amendment right to privacy was violated
when her opinion about her grand-niece’s truthfulness was
disclosed by George, Hackman, and Conrad.




                               5
       We exercise plenary review over a district court’s
grant of a motion to dismiss. AT&T v. JMC Telecom, LLC,
470 F.3d 525, 530 (3d Cir. 2006). When reviewing a motion
to dismiss, “[a]ll allegations in the complaint must be
accepted as true, and the plaintiff must be given the benefit of
every favorable inference to be drawn therefrom.” Kulwicki
v. Dawson, 969 F.2d 1454, 1462 (3d Cir. 1992). A motion to
dismiss should be granted if the plaintiff is unable to plead
“enough facts to state a claim to relief that is plausible on its
face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
(2007).

       To determine the sufficiency of a complaint, a court
must take three steps. First, the court must “tak[e] note of the
elements a plaintiff must plead to state a claim.” Ashcroft v.
Iqbal, 129 S. Ct. 1937, 1947 (2009). Second, the court should
identify allegations that, “because they are no more than
conclusions, are not entitled to the assumption of truth.” Id.
at 1950. Third, “whe[n] there are well-pleaded factual
allegations, a court should assume their veracity and then
determine whether they plausibly give rise to an entitlement
for relief.” Id. This means that our inquiry is normally
broken into three parts: (1) identifying the elements of the
claim, (2) reviewing the complaint to strike conclusory
allegations, and then (3) looking at the well-pleaded
components of the complaint and evaluating whether all of
the elements identified in part one of the inquiry are
sufficiently alleged.




                               6
                               III.

       For a plaintiff to recover under § 1983, she must
establish that the defendant acted under color of state law to
deprive the plaintiff of a right secured by the Constitution.
West v. Atkins, 487 U.S. 42, 48 (1988); Barna, 42 F.3d at 815.
The right that Malleus claims is protected by the Constitution
is the right to share one’s opinion about other individuals
privately. For purposes of Twombly analysis, we must first
establish that this is a right secured by the Constitution; if
there is no constitutional right, it does not matter what facts
have been provided as there can be no § 1983 claim.

       Generally, Fourteenth Amendment constitutional
privacy is limited to information about oneself. To the extent
that the right applies to information about others, it is limited
to one’s decision not to share that information.

       To begin with, both the common law and the
       literal understandings of privacy encompass the
       individual’s control of information concerning
       his or her person. In an organized society, there
       are few facts that are not at one time or another
       divulged to another. Thus the extent of the
       protection accorded a privacy right at common
       law rested in part on the degree of
       dissemination of the allegedly private fact and
       the extent to which the passage of time rendered
       it private. According to Webster’s initial
       definition, information may be classified as
       “private” if it is “intended for or restricted to the


                                7
      use of a particular person or group or class of
      persons: not freely available to the public.”

U.S. Dep’t of Justice v. Reporters Comm. for Freedom of
Press, 489 U.S. 749, 764-65 (1989) (footnotes omitted).

       Traditionally, the Fourteenth Amendment has
protected two types of privacy rights. Whalen v. Roe, 429
U.S. 589, 599-600 (1977); C.N. v. Ridgewood Bd. of Educ.,
430 F.3d 159, 178 (3d Cir. 2005). First, it protects “the
individual interest in avoiding disclosure of personal
matters.” Hedges v. Musco, 204 F.3d 109, 121 (3d Cir. 2000)
(internal quotation marks and citation omitted). This category
protects against disclosure of certain personal information,
including: information containing specific “details of one’s
personal life,” id. at 121; Scheetz v. The Morning Call, Inc.,
946 F.2d 202, 208 (3d Cir. 1991), information “which the
individual is ordinarily entitled to retain within the private
enclave where he may lead a private life,” and information
containing “intimate facts of a personal nature.” United
States v. Westinghouse Elec. Corp., 638 F.2d 570, 577 (3d
Cir. 1980) (internal quotation marks and citation in footnote
omitted). Second, it protects “the interest in independence in
making certain kinds of important decisions.” C.N., 430 F.3d
at 178 (quoting Whalen 429 U.S. at 599). This category of
“important decisions” has not been extended beyond “matters
relating to marriage, procreation, contraception, family
relationships, and child rearing and education.”
Westinghouse, 638 F.3d at 577 (quoting Paul v. Davis, 424
U.S. 693, 713 (1976)). The first category is a right to
confidentiality, and the second category is a right to
autonomy. See Doe v. Delie, 257 F.3d 309, 317 n.5 (3d Cir.

                              8
2001). As it is unclear which category of privacy Malleus is
claiming, we will analyze her claim under both prongs.

        This first type of privacy right is the right recognized
in Justice Brandeis’s dissent in Olmstead v. United States,
“the right to be let alone.” 277 U.S. 438, 478 (1928). “[T]he
right not to have intimate facts concerning one’s life disclosed
without one’s consent” is “a venerable [right] whose
constitutional significance we have recognized in the past.”
Bartnicki v. Vopper, 200 F.3d 109, 122 (3d Cir. 1999) (citing
Paul P. v. Verniero, 170 F.3d 396, 401-02 (3d Cir. 1999)).
“In determining whether information is entitled to privacy
protection, we have looked at whether it is within an
individual’s reasonable expectations of confidentiality. The
more intimate or personal the information, the more justified
is the expectation that it will not be subject to public
scrutiny.” Fraternal Order of Police v. City of Philadelphia,
812 F.2d 105, 112-13 (3d Cir. 1987) (“FOP”). We have
deemed the following types of information to be protected: a
private employee’s medical information when sought by the
government, Westinghouse, 638 F.2d at 577; medical,
financial and behavioral information relevant to a police
investigator’s ability to work in dangerous and stressful
situations, FOP, 812 F.2d at 113, 115-16; a public
employee’s medical prescription record, Doe v. Southeastern
Pennsylvania Trans. Auth., 72 F.3d 1133, 1138 (3d Cir. 1995)
(“SEPTA”); a minor student’s pregnancy status, Gruenke v.
Seip, 225 F.3d 290, 301 (3d Cir. 2000); sexual orientation,
Sterling v. Borough of Minersville, 232 F.3d 190, 196 (3d Cir.
2000); and an inmate’s HIV-positive status, Delie, 257 F.3d
at 317, 323. This information consists of three categories:


                               9
sexual information, Sterling, 232 F.3d at 196, medical
information, SEPTA, 72 F.3d at 1139, and some financial
information, Paul P., 170 F.3d at 402. While this is not an
exhaustive list, it is clear that the privacy right is limited to
facts and an individual’s interest in not disclosing those facts
about himself or herself. It is the right to refrain from sharing
intimate facts about oneself.

       The information for which Malleus is claiming a
privacy right meets none of these criteria. She may not have
intended wide-dissemination of her opinion but she
volunteered it to others, including the attorney who drafted
the “confidential” report. The information was voluntarily
shared, non-intimate (it was not relating to sexuality, medical
records, or financial information), an opinion rather than fact,
and about someone else. Malleus lacks a constitutional right
to privacy under the first category.

        The second type of privacy right is the right to
autonomy and independence in personal decision-making.
Cases in this category describe the liberty interests in matters
relating to marriage, procreation, contraception, family
relationships, and parental child rearing and education
decisions. See, e.g., Troxel v. Granville, 530 U.S. 57 (2000)
(parents’ rights to make decisions concerning care and
custody of children); Roe v. Wade, 410 U.S. 113 (1973) (right
to abortion); Loving v. Virginia, 388 U.S. 1 (1967) (freedom
to marry); Griswold v. Connecticut, 381 U.S. 479 (1965)
(right to marital privacy in use of contraceptives); Pierce v.
Society of Sisters, 268 U.S. 510 (1925) (parents’ right to teach
own children); Meyer v. Nebraska, 262 U.S. 390 (1923) (right
to teach foreign language).

                               10
       The decision of a school board member to participate
in an investigation into how a sexual assault investigation had
been handled, while an important matter, does not implicate
the kinds of interests recognized by the foregoing cases. The
decision of an individual, in either her role as a school board
member or in her role as a great-aunt, to share her opinion
cannot be compared to the fundamental and life altering
decisions where courts have recognized a privacy right for
independent personal decision-making.

        As Malleus has no claim under either of the recognized
tests for Fourteenth Amendment privacy, she argues instead
for a third, unrecognized type of privacy. She argues that if
someone shares his or her opinion about someone else, with
the expectation that that opinion will be kept secret, then the
opinion must be kept confidential. We have not previously
recognized a third category of Fourteenth Amendment
privacy, and we decline to do so now.1

       Courts have explained how limited the privacy right is.

       [T]he federal constitution . . . protects against
       public disclosure only [of] highly personal
       matters representing the most intimate aspect of
       human affairs. Indeed, the constitutional right

       1
         We recognize that there are other constitutionally
protected rights that can be said to involve privacy concerns,
such as the right to practice one’s religion, which is protected
by the First Amendment. See, e.g., Buckley v. Valeo, 424
U.S. 1, 64 (1976). However, Malleus has only brought her
claim under the Fourteenth Amendment.

                              11
       of privacy, which courts have been reluctant to
       expand, shields from public scrutiny only that
       information which involves deeply rooted
       notions of fundamental personal interests
       derived from the Constitution. In this respect,
       the federal right of privacy is significantly
       narrower than the right of privacy protected by
       state tort law.

Nunez v. Pachman, 578 F.3d 228, 232 (3d Cir. 2009) (internal
quotation marks and citations omitted). Were our circuit to
apply the broadest test for privacy accepted in any of our
sister circuits, Malleus’s opinion would still not be
constitutionally protected. In the Eighth Circuit, “to violate [a
person’s] constitutional right of privacy, the information
disclosed must be either a shocking degradation or an
egregious humiliation of her to further some specific state
interest, or a flagrant breech [sic] of a pledge of
confidentiality which was instrumental in obtaining the
personal information.” Alexander v. Peffer, 993 F.2d 1348,
1350 (8th Cir. 1993). The information that Malleus shared,
while potentially embarrassing, could not cause a “shocking
degradation” or an “egregious humiliation.” Id.

       As there is no Fourteenth Amendment right to privacy
for the type of information in this case, Malleus cannot state a
claim under § 1983. We will affirm the decision of the
District Court granting George, Hackman, and Conrad’s
motion to dismiss.




                               12
                           IV.

       For the reasons set forth above, we will affirm the
order of the District Court.




                           13